UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-4344


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

PHILLIP EDWARD CRAIG,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (3:11-cr-00181-1)


Submitted:   October 5, 2012                 Decided:   November 26, 2012


Before AGEE, DAVIS, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gregory J. Campbell, CAMPBELL LAW OFFICE, Charleston, West
Virginia, for Appellant.    R. Booth Goodwin II, United States
Attorney, R. Gregory McVey, Assistant United States Attorney,
Huntington, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Phillip     Edward     Craig       entered      a    conditional           guilty

plea, see Fed. R. Crim. P. 11(a)(2), to possession with intent

to    distribute         cocaine     base,        in    violation         of        21     U.S.C.

§ 841(a)(1) (2006).             Craig’s plea preserved his right to appeal

the   district      court’s        order    denying        his     motion       to       suppress

evidence seized pursuant to a search warrant of his apartment.

On appeal, he argues that the district court erred in denying

his motion to suppress.            We affirm.

               Craig claims in this court that the search warrant was

invalid    because       the    supporting        affidavit        failed      to     establish

probable       cause     that     drugs     were       stored      at     his        residence.

Specifically,          Craig     asserts      that       there       was        insufficient

corroboration of information provided by the anonymous informant

and    that      Craig’s        roommate’s        statement        concerning             Craig’s

possession of drugs was too unreliable to establish probable

cause.     Craig also contends that the fact that officers followed

him   to   a    high     drug    trafficking        area    was     not     sufficient         to

justify probable cause.             Finally, Craig notes that, although the

affidavit mentioned that a drug dog gave a positive indication

for drugs, it failed to acknowledge that no drugs were found

pursuant to the search of the vehicle.

               Craig,    however,     did     not      raise     these     claims         in   the

motion to suppress he filed in the district court.                              Accordingly,

                                              2
we conclude that his new claims are waived.                  See Fed. R. Crim.

P. 12(b)(3), (e); United States v. Ricco, 52 F.3d 58, 62 (4th

Cir. 1995); see also United States v. Green, 691 F.3d 960, 963-

64 (8th Cir. 2012) (“[T]he waiver provision of Rule 12 precludes

appellate review of arguments to suppress evidence that are not

raised in a pretrial motion to suppress.”); United States v.

Lockett, 406 F.3d 207, 212 (3d Cir. 2005) (“[I]n the context of

a    motion     to    suppress,      a    defendant      must   have      advanced

substantially the same theories of suppression in the district

court as he . . . seeks to rely upon in this [c]ourt.”).

              Even   if   Craig   had    not   waived   these   new    claims,   we

conclude that the district court did not plainly err in denying

his motion to suppress.           See United States v. Servance, 394 F.3d

222, 231 (4th Cir. 2005) (stating standard of review), vacated

on other grounds, 544 U.S. 1047 (2005); see also United States

v.   Olano,    507    U.S.   725,   732       (1993)   (detailing     plain   error

standard).      When considering the denial of a motion to suppress,

we review de novo a district court’s legal conclusions, while

its factual findings are reviewed for clear error.                     See Ornelas

v. United States, 517 U.S. 690, 699 (1996); United States v.

Guijon-Ortiz, 660 F.3d 757, 762 (4th Cir. 2011).                      The evidence

is construed in the light most favorable to the Government, the

prevailing party below.           United States v. Perkins, 363 F.3d 317,

320 (4th Cir. 2004).

                                          3
          To    comport      with    the    Fourth   Amendment,     a     magistrate

issuing a search warrant must find probable cause based on “a

practical,     common-sense         decision      whether,     given       all   the

circumstances set forth in the affidavit . . . , there is a fair

probability that contraband or evidence of a crime will be found

in a particular place.”             Illinois v. Gates, 462 U.S. 213, 238

(1983).      “[I]n   reviewing        the      sufficiency    of    a    supporting

affidavit, we avoid applying hypertechnical scrutiny,” instead

granting great deference to the issuing magistrate.                        Owens ex

rel. Owens v. Lott, 372 F.3d 267, 274 (4th Cir. 2004) (internal

quotation marks omitted); see Gates, 462 U.S. at 236.                       We must

determine whether, under the totality of the circumstances, the

issuing judge had a substantial basis for finding probable cause

to issue the warrant.         Gates, 462 U.S. at 238-39; United States

v. Allen, 631 F.3d 164, 172 (4th Cir. 2011).                   We conclude that

the supporting affidavit provided a substantial basis for the

magistrate’s finding of probable cause because it described an

anonymous tip corroborated by independent police investigation

indicating   that    Craig    was    a     drug   dealer,    and   it    included   a

statement by Craig’s roommate to the police that Craig probably

had marijuana in his room.

          Craig’s      argument            that    there     was        insufficient

corroboration of information provided by the anonymous informant

is unpersuasive.      Confirmation of even the innocent details of

                                           4
an informant’s tip lend credibility to unconfirmed allegations

of criminal conduct.              See United States v. Lalor, 996 F.2d 1578,

1581       (4th   Cir.      1993).        Here,    the   detectives          confirmed

particularized information provided by the anonymous informant,

including the specific address where the drugs were stored and

the description of particular vehicles.

               Moreover,      the     anonymous    tip   was    corroborated       by

further       independent     police     investigation   when        the   detectives

followed Craig to “a high drug trafficking area.” (J.A. 17). ∗

Although Craig correctly contends that his mere presence in a

high-crime        neighborhood,        standing    alone,      did     not     justify

probable cause, see Brown v. Texas, 443 U.S. 47, 52 (1979), even

seemingly innocent activity may be deemed suspicious in light of

an initial tip, such as the anonymous letter here.                         See Gates,

462 U.S. at 243-44 n.13.                 Further, Craig’s conduct was more

suspect because the detectives recognized Craig based on a 2006

drug arrest and had current information linking him to heroin-

dealing in the area.              We conclude that these factors, taken in

the        totality    of     the     circumstances,     indicate          sufficient

corroboration         of    the    information    provided     by    the     anonymous

informant.



       ∗
           “J.A.” refers to the joint appendix filed by the parties.



                                           5
            We also reject Craig’s argument that his roommate’s

statement        concerning   Craig’s       possession    of     drugs     was   too

unreliable to establish probable cause because there are several

indicia     of    credibility    in    the    statement.         First,     Craig’s

roommate    admitted     to   having    a    drug    problem   when     making   the

statement concerning Craig’s possession of drugs.                        See United

States v. Harris, 403 U.S. 573, 583-84 (1971) (finding that, as

a matter of common sense, “[a]dmissions of crime . . . carry

their own indicia of credibility”).                 Further, Craig’s roommate

made the statement in person to the police, which also supports

its credibility.        See United States v. DeQuasie, 373 F.3d 509,

523 (4th Cir. 2004) (noting that “an informant who meets face-

to-face with an officer provides the officer with an opportunity

to assess his credibility and demeanor and also exposes himself

to accountability for making a false statement”).

            Finally,     Craig    argues     that,    although    the     affidavit

mentioned that a drug dog gave a positive indication for drugs,

it failed to acknowledge that no drugs were found pursuant to

the search of the vehicle.             We conclude that this omission was

immaterial to the finding of probable cause.                   Thus, the search

warrant remains valid.          See United States v. Gary, 528 F.3d 324,

328 (4th Cir. 2008).

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

                                         6
legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                     AFFIRMED




                                     7